Title: From George Washington to Alexander Hamilton, 7 May 1792
From: Washington, George
To: Hamilton, Alexander



[Philadelphia, 7 May 1792]

For carrying into execution the provisions in that behalf made by the Act in titled “An Act for raising a farther sum of money for the protection of the Frontiers, and for other purposes therein mentioned,” I do hereby authorise you the said Secretary of the Treasury to agree and contract with the President Directors & Company of the Bank of the United States; with any other body politic or corporate within the United States, or with any other person or persons, for a loan or loans to the United States of any sum or sums not exceeding in the whole Five hundred

and twenty three thousand five hundred Dollars to be advanced & paid in such proportions and at such periods as you shall judge necessary for fulfilling the purposes of the said Act. Provided that the rate of interest of such loan or loans shall not exceed five per centum per annum, and that the principal thereof may be reimbursed at the pleasure of the United States. And I hereby promise to ratify what you shall lawfully do in the premises.
In testimony whereof I have hereunto subscribed my hand at the City of Philadelphia the seventh day of May in the year one thousand seven hundred and ninety two.

Go: Washington

